In a proceeding by two tenants to review a determination of the State Rent Administrator, the appeal is from an order which denied the petition and dismissed the proceeding. The determination sought to be reviewed denied a protest to an order of the local rent administrator, Brooklyn local rent office, which denied the tenants’ application to reopen a determination made by said Administrator on August 18, 1950 increasing their rents. Order unanimously affirmed, with $10 costs and disbursements. No opinion.
Present—; Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.